Citation Nr: 0532800	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  05-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought on the basis that the evidence submitted in 
connection with the veteran's reopened claim did not 
constitute new and material evidence because it essentially 
duplicated evidence that had been previously considered and 
was merely cumulative or redundant.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses that following 
the issuance of a statement of the case in November 2004, a 
July 2005 statement from a chiropractor with regard to back 
problems was received in August 2005.  The evidence is 
pertinent to whether or not the veteran has submitted new and 
material evidence sufficient to warrant reopening of his 
claim for service connection for degenerative disc disease of 
the lumbar spine.  The Board cannot consider this evidence in 
the first instance unless the veteran waives his right to 
initial review by the agency of original jurisdiction.  
38 C.F.R. § 20.1304 (2005).  There is no indication of record 
that the veteran has waived consideration by the agency of 
original jurisdiction.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The AMC or the RO should review all 
the evidence submitted subsequent to the 
November 2004 statement of the case and 
readjudicate the issue of whether or not 
the veteran has submitted new and 
material evidence sufficient to reopen 
his claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded a reasonable 
opportunity for response.  

No action is required of the veteran or his representative 
until further notice is received.  By this action the Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

